MEMORANDUM**
The BIA did not err in rejecting petitioner’s application for asylum because substantial evidence supports its finding that petitioner has not suffered past persecution or demonstrated a well-founded fear of future persecution. See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b). A fortiori, it did not err in rejecting his claim for withholding of removal. See Del Valle v. INS, 776 F.2d 1407, 1410-11 (9th Cir.1985).
Because the translation at petitioner’s hearing did not deprive him of a reasonable opportunity to present his claim, his due process rights were not violated. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). Nor did the IJ’s demeanor, though at times sarcastic and unbecoming, rise to the level of a due process violation. See Sanchez-Cruz v. INS, 255 F.3d 775, 779-80 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.